Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, lines 15 – 16, filed December 28, 2021, with respect to the rejection(s) of claim(s) 1, 3, 6, 7, 12 – 18, and 20 under 35 U.S.C. 102(a) (1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al (US 2014/0057283 A1).

3	In response to the Applicant’s argument pertaining to “moreover, nested electrodes as described in claim 1 would render the electrode structures of Wang unsuitable for their intended purpose by significantly reducing the consistency of their response to attached cells. — A nested electrode configuration according to claim 1 would render part of the sensor unusable and cause cells attached to the unusable part of the sensor to give a different impedance signal than cells attached to the usable part of the sensor — Accordingly, cells deposited in the region nested inside the second electrode would not be expected to cause any significant change in the impedance of the sensor — Thus, the nested configuration would both reduce the usable area of the sensor and cause different portions of the sensor to respond differently to deposited cells, rendering it unfit for its intended purpose in Wang of changing its impedance in response to cells in a uniform manner across all of its area — Wang does not teach or render obvious the feature of a second electrode nested inside the first electrode such that the third portion of the first electrode is adjacent the third portion of the second electrode.” The Examiner respectfully disagrees. 
4.	Wang teaches different sub-geometries (¶ 0174: loop, form angles, turn corners) for increasing the area for cell attachment. It would be obvious to fabricate the loops and turn corners would form nested electrodes. This results in increasing the area for cell attachment. While it is possible for cells to be attached to an area without an electrode, this is phenomenon is reduced by the different electrode geometries taught by Wang. Applicant arguing that nested electrodes reduces the effectiveness of Wang’s teaching is contradictory. While it is true that Wang prefers that cells attached to any region give similar impedance signals, the different impedances are caused by the electrode width, not the geometry. To minimize this difference in impedance, Wang teaches using appropriate widths not geometry. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3, 6, 7, 12 – 18, 20, and 22 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2014/0057283 A1) (herein after Wang).

	Regarding Claim 1, Wang teaches, a sensor (Fig. 7F below, Para. [0037]: device 300), comprising: a pair of electrodes (Fig. 7F: Examiner interpretation: Fig. 7F first and second electrodes are the pair of electrodes), comprising: a first electrode (Fig. 7F: Examiner interpretation: first electrode) comprising: a first portion (Fig. 7F, first electrode first portion); a second portion (Fig. 7F, first electrode second portion); and a third portion (Fig. 7F, first electrode third portion) connecting the first and second portions of the first electrode (Fig. 7F); and a second electrode (Fig. 7F, second electrode) comprising: a first portion (Fig. 7F, second electrode first portion) substantially parallel to the first portion of the first electrode (Fig. 7F: Examiner interpretation: Fig. 7F first and second electrodes are parallel); a second portion (Fig. 7F, P second electrode second portion) substantially parallel to the second portion of the first electrode (Fig. 7F: Examiner interpretation: Fig. 7F first and second electrodes are parallel); and a third portion connecting the first and second portions of the second electrode (Fig. 7F), wherein the first and second portions of the second electrode are positioned between the first and second portions of the first electrode (Fig. 7F), and wherein the second electrode is nested inside the first electrode such that the third portion of the first electrode is adjacent the third portion of the second electrode (Fig. 7F below, Para. [0174]: Examiner interpretation: the first electrode element is nested in the second electrode element and the third portion of the first and second electrode are adjacent to each other.)

    PNG
    media_image1.png
    735
    713
    media_image1.png
    Greyscale

	Regarding Claim 3, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang further teaches, a sensor as in claim 1, wherein the sensor comprises greater than or equal to 10 and fewer than or equal to 40 pairs of electrodes. (Fig. 3, Para. [0039]; [0188] Examiner interpretation: One well of the microplate has a pair of electrodes. For example, a 6-well plate has 12 electrode pair.)

	Regarding Claim 6, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang further teaches, a sensor as in claim 1, wherein the sensor comprises a nanowire comprising a binding entity. (Fig. 3, Para. [0148]: Examiner interpretation: The chemical molecules are the binding entity).

	Regarding Claim 7, Wang teaches the limitations of claim 6, which this claim depends on.
	Wang further teaches, a sensor as in claim 6, wherein the nanowire comprises a binding entity for a biomarker for brain injury. (Fig. 3, Para. [0148]: Examiner interpretation: The chemical molecules are the binding entity for cerebral spinal fluid (biomarker for brain injury).)

	Regarding Claim 12, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang further teaches, a sensor as in claim 1, wherein the sensor comprises a blocking layer. (Fig. 9, Para. [0045]: Examiner interpretation: The BSA is the blocking layer.)

	Regarding Claim 13, Wang teaches the limitations of claim 12, which this claim depends on.
	Wang further teaches, a sensor as in claim 12, wherein the blocking layer is disposed on a nanowire. (Fig. 9, Para. [0045]: The surface of the microelectrode was pre-coated with biotinylated bovine serum albumen (BSA) followed by blocking with 3% dry milk at room temperature for 30 min; “The BSA (blocking layer) is disposed on the microelectrode (nanowire).”)

	Regarding Claim 14, Wang teaches the limitations of claim 12, which this claim depends on.
	Wang further teaches, a sensor as in claim 12, wherein the blocking layer comprises a protein. (Fig. 9, Para. [0045]: Examiner interpretation: The BSA (blocking layer) comprises a protein.)

	Regarding Claim 15, Wang teaches the limitations of claim 12, which this claim depends on.
	Wang further teaches, a sensor as in claim 12, wherein the blocking layer comprises a stabilizer which is removed upon contact with liquid. (Fig. 9, Para. [0045]: Examiner interpretation: The dry milk (stabilizer) is removed upon contact (washing) with PBS.)

	Regarding Claim 16, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang further teaches, a method comprising exposing the sensor of claim 1 to a bodily fluid. (Fig. 7F, Para. [0148]: Examiner interpretation: The biological fluid is the bodily fluid.)

	Regarding Claim 17, Wang teaches the limitations of claim 16, which this claim depends on.
	Wang further teaches, a method as in claim 16, wherein the bodily fluid was collected using a swab. (Fig. 7F, Para. [0148]: Examiner interpretation: The biological fluid (bodily fluid) is known in the art to be collected using a swab.)

	Regarding Claim 18, Wang teaches the limitations of claim 16, which this claim depends on.
	Wang further teaches, a method as in claim 16, wherein the bodily fluid comprises a solid or viscous sample resuspended in another fluid. (Fig. 7F, Para. [0148]: Examiner interpretation: The cell suspensions are suspended in a solution.)

	Regarding Claim 20, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang further teaches, a sensor as in claim 1, wherein the sensor comprises a plurality of pairs of electrodes that are equidistant from a center point. (Fig. 5, Para. [0041]: Examiner interpretation: Electrode 520 is equidistant from electrode 510.)

	Regarding Claim 22, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang further teaches, a sensor as in claim 1, wherein the first portion of the first electrode, the second portion of the second electrode, the first portion of the second electrode, and/or the second portion of the second electrode has a width of less than or equal to 7 microns. (Para. [0147].)

	Regarding Claim 23, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang further teaches, a sensor as in claim 1, wherein a spacing between the first portion of the first electrode and the first portion of the second electrode is less than or equal to 7 microns (Para. [0147], [0177]: Examiner interpretation: the electrode element width is 5 microns and is between 2 and 6 times the gap width. This would make the gap width smaller than 5 microns) and/or a spacing between the second portion of the first electrode and the second portion of the second electrode is less than or equal to 7 microns. (Para. [0147], [0177]: Examiner interpretation: the electrode element width is 5 microns and is between 2 and 6 times the gap width. This would make the gap width smaller than 5 microns.)

	Regarding Claim 24, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang further teaches, a sensor as in claim 1, comprising a substrate (Fig. 7F, Para. [0180]: an adhesion layer of metal such as Cr and Ti) having a resistivity of less than 0.005 ohm-cm. (Para. [0180]: Examiner interpretation: The adhesion layer of metal (the substrate) used for the electrodes has a resistivity less than 0.005 ohm-cm.)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4, 5, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Wang et al (US 2014/0057283 A1) (herein after Wang) as applied to claims 1, 3, 6, 7, 12 – 18, 20, and 22 – 24 above, and further in view of Lieber et al (US 2010/0112546 A1) (herein after Lieber.)

	Regarding Claim 4, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang fail to teach, a sensor as in claim 1, wherein the sensor comprises a nanowire having a length of greater than or equal to 5 microns and less than or equal to 50 microns.
	In analogous art, Lieber teaches, a sensor as in claim 1, wherein the sensor comprises a nanowire having a length of greater than or equal to 5 microns and less than or equal to 50 microns. (Fig. 9A-9E, Para. [0040]; Para. [0233])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to include the teaching of a sensor comprising a nanowire having a length of greater than or equal to 5 microns and less than or equal to 50 microns taught by Lieber for the benefit of detecting substances for example viruses, viruses or toxins in a sample using nanowires as [Lieber: [0007].]

	Regarding Claim 5, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang fail to teach, a sensor as in claim 1, wherein the sensor comprises a nanowire having a charged surface.
	In analogous art, Lieber teaches, a sensor as in claim 1, wherein the sensor comprises a nanowire having a charged surface. (Fig. 9A-9E, Para. [0307].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to include the teaching of a sensor comprising a nanowire having a charged surface taught by Lieber for the benefit of detecting substances for example viruses, viruses or toxins in a sample using nanowires as [Lieber: [0007].]

	Regarding Claim 19, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang fail to teach, a sensor as in claim 1, wherein the sensor is configured to output a signal indicative of a concentration of a protein in a fluid.
	In analogous art, Lieber teaches, a sensor as in claim 1, wherein the sensor is configured to output a signal indicative of a concentration of a protein in a fluid. (Fig. 9A-9E, Para. [0192]: Examiner interpretation: The analyte (protein) concentration is measured.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to include the teaching of a sensor configured to output a signal indicative of a concentration of a protein in a fluid taught by Lieber for the benefit of detecting substances for example viruses, viruses or toxins in a sample using nanowires as [Lieber: [0007].]

	Regarding Claim 21, Wang teaches the limitations of claim 1, which this claim depends on.
	Wang fail to teach, a sensor as in claim 1, wherein the sensor comprises two or more groups of nano wires that are functionalized with different chemistries.
	In analogous art, Lieber teaches, a sensor as in claim 1, wherein the sensor comprises two or more groups of nano wires that are functionalized with different chemistries. (Fig. Fig. 9A-9E, Para. [0156] Examiner interpretation: Aldehydes, amines, thiols are the different chemistries.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to include the teaching of a sensor comprising two or more groups of nano wires that are functionalized with different chemistries taught by Lieber for the benefit of detecting substances for example viruses, viruses or toxins in a sample using nanowires as [Lieber: [0007].]

9.	Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Wang et al (US 2014/0057283 A1) (herein after Wang) as applied to claims 1, 3, 6, 7, 12 – 18, 20, and 22 – 24 above, and further in view of Savoy et al (US 2017/0160227 A1) (herein after Savoy.)

	Regarding Claim 8, Wang teaches the limitations of claim 6, which this claim depends on.
	Wang fail to teach, a sensor as in claim 6, wherein the nanowire comprises a binding entity for a small molecule biomarker.
	In analogous art, Savoy teaches, a sensor as in claim 6, wherein the nanowire comprises a binding entity for a small molecule biomarker. (Fig. 2A-2B, Para. [0016]; [0031].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to include the teaching of a nanowire comprising a binding entity for a small molecule biomarker taught by Savoy for the benefit of using nanosensors to detect analytes in manner that is reproducible and has high sensitivity [Savoy: [0004].]

	Regarding Claim 9, Wang teaches the limitations of claim 6, which this claim depends on.
	Wang fail to teach, a sensor as in any claim 6, wherein the nanowire comprises a binding entity for lipids.
	In analogous art, Savoy teaches, a sensor as in any claim 6, wherein the nanowire comprises a binding entity for lipids. (Fig. 2A-2B, Para. [0016]; [0031].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to include the teaching of a nanowire comprising a binding entity for lipids taught by Savoy for the benefit of using nanosensors to detect analytes in manner that is reproducible and has high sensitivity [Savoy: [0004]; [0005].]

	Regarding Claim 10, Wang teaches the limitations of claim 6, which this claim depends on.
	Wang fail to teach, a sensor as in claim 6, wherein the nanowire comprises a binding entity for a viral protein.
	In analogous art, Savoy teaches, a sensor as in claim 6, wherein the nanowire comprises a binding entity for a viral protein. (Fig. 2A-2B, Para. [0016]; [0031]; Examiner interpretation: The protein is the viral protein.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to include the teaching of a nanowire comprising a binding entity for a protein taught by Savoy for the benefit of using nanosensors to detect analytes in manner that is reproducible and has high sensitivity [Savoy: [0004].]

	Regarding Claim 11, Wang in view of Savoy teaches the limitations of claim 10, which this claim depends on.
	Savoy further teaches, a sensor as in claim 10, wherein the viral protein is a human viral protein, a non-human animal viral protein, and/or a plant viral protein. (Fig. 2A-2B, Para. [0016]; [0031]; Examiner interpretation: The protein is the human viral protein.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Savoy to include the teaching of a nanowire comprises a binding entity for a human viral protein taught by Savoy for the benefit of using nanosensors to detect analytes in manner that is reproducible and has high sensitivity [Savoy: [0004].]

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun et al (U20090084686A1) teaches, — a pair of electrodes, a first electrode, and a second electrode (Fig. 2.) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868